Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


 Patrick Jones, Appellant                               Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 10F0703-
 No. 06-19-00121-CR          v.                         102). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Patrick Jones, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.




                                                       RENDERED AUGUST 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk